Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2 and 4 are objected to because neither figure includes reference number 213 as mentioned in [0055] and [0057].
Figure 20 is objected to because it is missing label "C" for the eye diagram, which it should have according to [0025].
Figure 25 is objected to because it refers to "young module" instead of "Young's modulus".
Figure 26 is objected to because it has labels "B" and "C" which should be "A" and "B" according to the description inserted after [00030] by the 7/12/2022 preliminary amendment.
Figure 26 is further objected to because its reference numbers and lead lines do not satisfy the standards of 37 C.F.R. 1.84(l), 1.84(p), and 1.84(q).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
	The specification is objected to for the following issues:
	In [0004], there appears to be text missing between "the" and "of" in line 2.
	Paragraphs [0023], [0082], and [0087] mention "the main manuscript" and [00105] mentions "manuscript", but it is not apparent to what manuscript these paragraphs refer.
	In [0050], it is not clear what is meant by "id" at the end of line 2.
	Paragraph [0075] refers to "FIG. 15D" but there is no such figure in the application.
	Paragraph [0082] refers to "Fig. 2D" but there is no such figure in the application.
	In [00124] the references to Fig. 3A and Fig. 3B appear to be incorrect, since Figs. 3A and 3B merely show images of a device rather than a response or a driving signal.

Claim Objection
	Claim 11 is objected to because line 11 recites "optocialy" instead of "optically".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is indefinite because there is insufficient antecedent basis for "the plasmonic metal".  It appears that claim 5 should depend from claim 4 rather than claim 1.
Claim 9 is indefinite because it appears to be in conflict with parent claim 1.  Claim 1 recites that it is the electrically conductive high-index optical waveguide which receives the substrate electrical counter potential, but claim 9 recites that a different element receives that potential.  Claim 10 is indefinite by dependence from claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0327818 A1.
Claim 1:  '818 discloses an optoelectromechanical switch for programming an optical network, the optoelectromechanical switch comprising (see mainly figs. 3 and 1): 
an isolation substrate 309; 
an optical feedline disposed on the isolation substrate in optical communication with an electrically conductive high-index optical waveguide 303 (see also 103 in fig. 1) and that receives resonator light that is subject to optical communication to a resonator when a cavity length of the resonator supports an electromagnetic mode at the wavelength of the resonator light; 
a resonator 301 (see also 101 in fig. 1) comprising: 
a low refractive index optical layer (comprising semiconductor material 311) disposed on the isolation substrate, comprising an electrically conductive high-index optical waveguide that: 
receives the resonator light from optical feedline when the cavity length of the resonator supports an electromagnetic mode at the wavelength of the resonator light, 
does not receive the resonator light from optical feedline when the cavity length of the resonator does not support an electromagnetic mode at the wavelength of the resonator light, and 
receives substrate electrical counter potential (where V connects to 315) to be electrically biased at the substrate electrical counter potential; 
a non-conductive spacer (vertically extending section of 323 between 321 and 309) disposed on the low refractive index optical layer and that spaces apart the electrically conductive high-index optical waveguide from an electrically conductive membrane 321 to provide a cavity length of the resonator; 
the electrically conductive membrane disposed on the non-conductive spacer, such that that non-conductive spacer is interposed between the low refractive index optical layer and the electrically conductive membrane, such that the electrically conductive membrane: 
receives a membrane electrical potential (from upper connection to V) to be electrically biased at the substrate electrical counter potential, and 
deflects toward and away from the electrically conductive high-index optical waveguide based on a difference in potential between the membrane electrical potential and the substrate electrical counter potential; 
the cavity length that is variable and under electromechanical control of the deflection of the electrically conductive membrane based on the difference between the membrane electrical potential and the substrate electrical counter potential (see e.g. [0052] and the generic tuning concepts described at [0046]-[0051]).  
Claim 2:  The optoelectromechanical switch further comprises a power source V in communication with the low refractive index optical layer and the electrically conductive membrane and that provides the membrane electrical potential to the electrically conductive membrane and the substrate electrical counter potential to the low refractive index optical layer.  
Claim 3:  The optoelectromechanical switch further comprises a counter electrode 315 disposed on the isolation substrate and in electrical communication with the low refractive index optical layer and that receives the substrate electrical counter potential and communicates the substrate electrical counter potential to the low refractive index optical layer.
Claim 4:  The electrically conductive membrane comprises a plasmonic metal (indium tin oxide in the example of [0054]).
Claim 5:  The plasmonic metal comprises gold, copper, silicon, aluminum, or tin (indium tin oxide includes tin).
Claim 6:  The low refractive index optical layer comprises silicon ([0029]).
Claim 7:  The resonator 301 is configured as a ring resonator, linear resonator, or a phase shifter ([0052]).
Claim 8:  The optical feedline comprises a high-k dielectric (the straight waveguide 303 / 103 can be made of silicon as stated in [0029], and silicon is a high-k dielectric according to the instant specification at [0048]).
Claim 11:  '818 discloses a process for programming an optical network with the optoelectromechanical switch of claim 1, the process comprising: receiving, by the optical feedline, resonator light; electrically biasing the low refractive index optical layer at the substrate electrical counter potential; electrically biasing the electrically conductive membrane at the membrane electrical potential; changing the cavity length based on the potential difference between the membrane electrical potential of the electrically conductive membrane and the substrate electrical counter potential of the low refractive index optical layer; and {optically} communicating the resonator light from the optical feedline to the resonator when the cavity length of the resonator supports an electromagnetic mode at the wavelength of the resonator light.  The process of operating the '818 device includes the recited steps.

Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haffner et al. (article in Science, 15 November 2019).
Claim 1:  Haffner discloses an optoelectromechanical switch for programming an optical network, the optoelectromechanical switch comprising: 
an isolation substrate ("Silica"); 

    PNG
    media_image1.png
    221
    793
    media_image1.png
    Greyscale

magnified crop of fig. 1 from Haffner et al.
an optical feedline disposed on the isolation substrate in optical communication with an electrically conductive high-index optical waveguide and that receives resonator light that is subject to optical communication to a resonator when a cavity length of the resonator supports an electromagnetic mode at the wavelength of the resonator light; 
a resonator comprising: 
a low refractive index optical layer ("Silicon") disposed on the isolation substrate, comprising an electrically conductive high-index optical waveguide that: 
receives the resonator light from optical feedline when the cavity length of the resonator supports an electromagnetic mode at the wavelength of the resonator light, 
does not receive the resonator light from optical feedline when the cavity length of the resonator does not support an electromagnetic mode at the wavelength of the resonator light, and 
receives substrate electrical counter potential (Vdrive) to be electrically biased at the substrate electrical counter potential; 
a non-conductive spacer ("Alumina") disposed on the low refractive index optical layer and that spaces apart the electrically conductive high-index optical waveguide from an electrically conductive membrane ("Suspended Gold Membrane") to provide a cavity length of the resonator; 
the electrically conductive membrane disposed on the non-conductive spacer, such that that non-conductive spacer is interposed between the low refractive index optical layer and the electrically conductive membrane, such that the electrically conductive membrane: 
receives a membrane electrical potential to be electrically biased at the substrate electrical counter potential, and 
deflects toward and away from the electrically conductive high-index optical waveguide based on a difference in potential between the membrane electrical potential and the substrate electrical counter potential; 
the cavity length that is variable and under electromechanical control of the deflection of the electrically conductive membrane based on the difference between the membrane electrical potential and the substrate electrical counter potential.  
Claim 2:  The optoelectromechanical switch further comprises a power source (which supplies Vdrive) in communication with the low refractive index optical layer and the electrically conductive membrane and that provides the membrane electrical potential to the electrically conductive membrane and the substrate electrical counter potential to the low refractive index optical layer.  
Claim 3:  The optoelectromechanical switch further comprises a counter electrode (overlapped by "340" in fig. 1B) disposed on the isolation substrate and in electrical communication with the low refractive index optical layer and that receives the substrate electrical counter potential and communicates the substrate electrical counter potential to the low refractive index optical layer.  
Claim 4:  The electrically conductive membrane comprises a plasmonic metal (gold).
Claim 5:  The plasmonic metal comprises gold, copper, silicon, aluminum, or tin (gold).
Claim 6:  The low refractive index optical layer comprises silicon.  
Claim 8:  The optical feedline comprises a high-k dielectric (it includes silicon, see fig. 1B and "Si Waveguide" in fig. 2A; and silicon is a high-k dielectric according to the instant specification at [0048]).
Claim 11:  Haffner discloses a process for programming an optical network with the optoelectromechanical switch of claim 1, the process comprising: receiving, by the optical feedline, resonator light; electrically biasing the low refractive index optical layer at the substrate electrical counter potential; electrically biasing the electrically conductive membrane at the membrane electrical potential; changing the cavity length based on the potential difference between the membrane electrical potential of the electrically conductive membrane and the substrate electrical counter potential of the low refractive index optical layer; and {optically} communicating the resonator light from the optical feedline to the resonator when the cavity length of the resonator supports an electromagnetic mode at the wavelength of the resonator light.  The process of operating the Haffner device includes the recited steps.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.  For the most part they disclose other examples of tuning an optical resonator by movement of an external element.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874